               Case 1:20-cv-00306-RP Document 1 Filed 03/21/20 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 UNITED STATES OF AMERICA,

                  Plaintiff,

          v.                                         Case No. A-20-CV-306

 JOHN DOE, a/k/a
 “coronavirusmedicalkit.com,”

                  Defendant.


                 COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
               PRELIMINARY INJUCTION, AND PERMANENT INJUNCTION

         For its Complaint against Defendant John Doe (“Defendant”), the United States of

America (“United States”) alleges as follows:

                                        INTRODUCTION

         1.      Defendant is engaging in and facilitating a predatory wire fraud scheme

exploiting the current COVID-19 pandemic.

         2.      On March 3, 2020, NameCheap, Inc. registered on behalf of Doe the website

“coronavirusmedicalkit.com,” which promotes and purports to allow consumers to order free

World Health Organization “vaccine kits” if they pay $4.95 for shipping.

         3.      The claims made on the “coronavirusmedicalkit.com” website are false. The

World Health Organization is not offering free vaccine kits for COVID-19.

         4.      The purpose of the website is to induce victims to pay Doe and those working in

concert with him or her $4.95 for such non-existent kits, and/or to obtain credit card and other

personal information from victims for purposes of engaging in fraudulent purchases and identity

theft.
             Case 1:20-cv-00306-RP Document 1 Filed 03/21/20 Page 2 of 5




       5.      The United States seeks to prevent continuing and substantial injury to victims of

this fraudulent scheme by bringing this civil action under 18 U.S.C. § 1345 to enjoin Defendant’s

ongoing wire fraud in violation of 18 U.S.C. § 1343.

                                 JURISDICTION AND VENUE

       6.      The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1345

and 28 U.S.C. §§ 1331 and 1345.

       7.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this district.

                                          THE PARTIES

       8.      Plaintiff is the United States of America.

       9.      Defendant John Doe, acting alone or in concert with others, is the unknown

registrant of “coronavirusmedicalkit.com” who has formulated, directed, controlled, had the

authority to control, or participated in the acts and practices set forth in this Complaint.

                                    FRAUDULENT SCHEME

       10.     On March 19, 2020, FBI Supervisory Special Agent Jordan L. Loyd, from a

computer located in Austin, Texas, visited the website coronavirusmedicalkit.com and observed

the following statement: “Due to the recent outbreak for the Coronavirus (COVID-19) the World

Health Organization is giving away vaccine kits. Just pay $4.95 for shipping.”

       11.     The website contains a link directing consumers to “Order Now.” Clicking on the

link takes consumers to a page bearing the FedEx logo that asks of the visitor to input credit card

and billing information.

       12.     The claims made on the “coronavirusmedicalkit.com” website are false and

fraudulent, as the participants in the scheme know that the World Health Organization is not


                                                  2
             Case 1:20-cv-00306-RP Document 1 Filed 03/21/20 Page 3 of 5




giving away free vaccine kits and that individuals who visit the website cannot order such a kit

by paying $4.95 for shipping.

       13.     The website uses a photograph of Dr. Anthony Fauci, the head of the National

Institute of Allergy and Infectious Diseases at the National Institutes of Health, in order to add

the imprimatur of the United States government to its claims.

       14.     NameCheap, Inc. plays a critical role in the scheme by serving as the domain

registrar of the website, which allows potential victims to access the website.

       15.     On March 19, 2020, the Department of Justice informed NameCheap, Inc. of the

fraudulent statements made on the “coronavirusmedicalkit.com” website. As of 5:50 PM CST

on March 21, 2020, the website is still accessible to the public.

       16.     Victims suffer identity theft and financial losses from the wire fraud scheme

engaged in and facilitated by Defendant.

       17.     Absent injunctive relief by this Court, Defendant’s conduct will continue to cause

injury to victims.

                                          COUNT ONE
                                         18 U.S.C. § 1345

       18.     The United States re-alleges and incorporates each of the preceding paragraphs as

though fully set forth herein.

       19.     By reason of the conduct described herein, Defendant has violated, is violating,

and is about to violate 18 U.S.C. § 1343 by engaging in and facilitating a scheme and artifice to

defraud and obtain money or property by means of false or fraudulent representations with the

intent to defraud, and, in so doing, use interstate or foreign wire communications.

       20.     Upon a showing that Defendant is committing or about to commit a violation of

18 U.S.C. § 1343, the United States is entitled, under 18 U.S.C. § 1345, to seek a temporary


                                                 3
             Case 1:20-cv-00306-RP Document 1 Filed 03/21/20 Page 4 of 5




restraining order, a preliminary injunction, and a permanent injunction restraining all future

fraudulent conduct. The Court may also grant such other relief it deems just and proper to

prevent a continuing and substantial injury to victims of the fraud scheme.

       21.     As a result of the foregoing, the Court should enjoin Defendant’s conduct under

18 U.S.C. § 1345.

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States requests judgment in its favor and against the

Defendant, including the following relief:

       A.      That the Court issue an order, pursuant to 18 U.S.C. § 1345, pending a hearing

and determination of the United States’ application for a preliminary injunction, that Defendant,

its agents, officers, and employees, and all other persons or entities in active concert or

participation with them, are temporarily restrained from committing wire fraud, as defined by 18

U.S.C. § 1343, and from maintaining and doing business through the use of the domain

“coronavirusmedicalkit.com;”

       B.      That the Court issue a preliminary injunction, pursuant to 18 U.S.C. § 1345, on

the same basis and to the same effect;

       C.      That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345, on the

same basis and to the same effect;

       D.      All such further relief as may be just and proper.




                                                  4
         Case 1:20-cv-00306-RP Document 1 Filed 03/21/20 Page 5 of 5




Dated: March 21, 2020              Respectfully submitted,

JOSEPH H. HUNT                     JOHN F. BASH
Assistant Attorney General         United States Attorney

GUSTAV W. EYLER                    /s/ Thomas A. Parnham, Jr.
Director                           THOMAS A. PARNHAM, JR.
Consumer Protection Branch         New York Bar No. 4775706
                                   MICHAEL C. GALDO
ROSS S. GOLDSTEIN                  Virginia Bar No. 75696
Senior Litigation Counsel          Assistant United States Attorneys
D.C. Bar No. 480280                903 San Jacinto Blvd, Suite 334
U.S. Department of Justice         Austin, Texas 78701
Consumer Protection Branch         Tel: (512) 916-5858 | Fax: (512) 916-5854
P.O. Box 386                       Email: thomas.parnham@usdoj.gov
Washington, DC 20044               Email: michael.galdo@usdoj.gov
(202) 353-4218
ross.goldstein@usdoj.gov           Counsel for the United States




                                      5
